   8:20-cv-00528-RGK-PRSE Doc # 7 Filed: 01/21/21 Page 1 of 2 - Page ID # 28




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

AARON BORELLI,

                      Petitioner,                                8:20CV528

       vs.
                                                    MEMORANDUM AND ORDER
MICHAEL B. MYERS,

                      Respondent.


       This matter comes for initial review of a § 2241 habeas petition filed by
Petitioner. He is a pretrial detainee who complains about a variety of things. I have
taken judicial notice of his state court file. I conduct this initial review of the petition
pursuant to 28 U.S.C. § 2241 and Rule 1(b) of the Rules Governing Section 2254
Cases in the United States District Courts which allows the court to apply Rule 4 of
those rules to a section 2241 action.

       The petition attacks the pretrial detention of Petitioner and without spending
more time than necessary, it is sufficient to write that: “[F]ederal habeas corpus does
not lie, absent ‘special circumstances,’ to adjudicate the merits of an affirmative
defense to a state criminal charge prior to a judgment of conviction by a state court.”
Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489 (1973). After
taking judicial notice of the pending criminal matter, no such special circumstances
are shown here.

       Because “the detention complained of arises from process issued by a state
court,” Petitioner must obtain a certificate of appealability. See 28 U.S.C. § 2253;
Fed. R. App. P. 22(b)(1); see also Hoffler v. Bezio, 726 F.3d 144, 153 (2d Cir. 2013)
(collecting cases of courts that ruled a state prisoner who petitions for habeas relief
under 28 U.S.C. § 2241 must obtain a certificate of appealability). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
  8:20-cv-00528-RGK-PRSE Doc # 7 Filed: 01/21/21 Page 2 of 2 - Page ID # 29




court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-485 (2000). I applied the appropriate standard and determined that Petitioner is
not entitled to a certificate of appealability.

      IT IS ORDERED that:

      1.   The petition for writ of habeas corpus under § 2241 (Filing 1) is
dismissed without prejudice. No certificate of appealability has been or will be
issued.

      2.    The court will enter judgment by separate document.

      Dated this day 21st of January, 2021.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge




                                         2
